HAWTHORNE, Justice,
concurs in the denial of the writ.
The district attorney having alleged that specific and named crimes have been committed in the Parish of Orleans, I do not think there is any merit to relators’ application. Relators make no contention that the statute is being unconstitutionally applied by using it, the statute, to conduct an open hearing, or that the rights of the par*17ties against self-incrimination are being violated. A prosecuting officer under the statute occupies the same position as the grand jury; see State ex rel. Pleasant, Attorney General v. Baker, Judge, 133 La. 919, 63 So. 403.